The Court orders that the relief sought in the complaint for a writ of mandamus is granted. Mich United Conservation Clubs v Secretary of State (After Remand), 464 Mich 359, 365-366; 630 NW2d 297 (2001). Intervening defendant Citizens for More Michigan Jobs (CFMMJ) has submitted a petition for a proposed amendment to Const 1963, art 4, § 41 to be placed on the November 2012 general *760election ballot. Const 1963, art 4, § 25 provides that a law may not be revised, altered, or amended without a republishing of the affected statutory language. Because the proposed constitutional amendment would revise and alter the Michigan Gaming Control and Revenue Act, MCL 432.201 et seq., article 4, § 25 applies to the CFMMJ petition. The petition does not republish the statutory language and therefore does not satisfy the constitutional prerequisite for acceptance. The Secretary of State is ordered and directed to stop the canvass, to reject the CFMMJ petition, and not to allow the proposal to be placed on the ballot. Leininger v Secretary of State, 316 Mich 644; 26 NW2d 348 (1947); Citizens Protecting Michigan’s Constitution v Secretary of State, 280 Mich App 273; 761 NW2d 210, aff'd in part 482 Mich 960 (2008).